    Case 1:19-cv-02379-KBJ Document 1-23 Filed 08/07/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                 Exhibit W
                           Case 1:19-cv-02379-KBJ Document 1-23 Filed 08/07/19 Page 2 of 3
JERROLD NADLER, New York                                                                                                   DOUG COLLINS, Georgia
  CHAIRMAN                                                                                                                  RANKING MINORITY MEMBER




                                         II.�. r!,ouse of l\epresentattbes
                                             C!Commtttee on tbe Jubtctarp
                                                      �asbington, !.D<tC 20515-6216
                                                        (!&nc JI,unbrcb �ixtcmtb <!Congress
                                                                May 17, 2019

              Donald F. McGahn II, Esq.
              c/o William A. Burck, Esq.
              Quinn Emanuel Urquhart & Sullivan
              1300 I St. NW
              Suite 9000
              Washington, D.C. 20005

              Dear Mr. McGahn:

                     The Committee on the Judiciary will hold a hearing on "Oversight of the Report by
              Special Counsel Robert S. Mueller, III: Former White House Counsel Donald F. McGahn, II,"
              on May 21, 2019 at 10:00 a.m., in Room 2141 of the Rayburn House Office Building. As you
              know, your presence is required pursuant to the subpoena the Committee served on you
              compelling your testimony for that date. 1

                      On May 7, 2019, I wrote to your counsel and made clear that, absent a court order
              directing otherwise, you must appear or the Committee will proceed to hold you in contempt. 2
              We have received no information indicating that any such order has been sought, much less
              obtained. In fact, the Committee has not even been provided a Department of Justice, Office of
              Legal Counsel (OLC) opinion articulating a legitimate legal basis that prevents you from
              providing testimony about the subject matters disclosed in the Special Counsel's report. This is
              not surprising given that you have already discussed these subjects at length as part of an
              investigation for which the President expressly waived privilege, has publicly commented on,
              and even has disputed not only your account of the relevant events but also your good faith.
                      As I have previously stated, the Committee intends to focus on the very topics covered in
              the Special Counsel's Report. For that reason, there can be no valid assertion of executive
              privilege given that President Trump "declined to assert any privilege over Mr. McGahn's
              testimony,"3 or over any portion of the Report itself. 4

              1
                Subpoena by Authority of the House of Representatives of the United States of America to Donald F. McGahn for
              documents and testimony, signed by Representative Jerrold Nadler, April 22, 2019. Enclosed please find additional
              information related to your testimony.
              2
                  Letter to William A. Burck from Chairman Jerrold Nadler (May 7, 2019).
              3 Michael S. Schmidt & Maggie Haberman, White House Counsel, Don McGahn, Has Cooperated Extensively in

              Mueller Inquiry, N.Y. TIMES, Aug. 18, 2018.
              4
               In re Sealed Case, 121 F.3d 729, 741 (D.C. Cir. 1997) (holding that publication of information "waives []
              privileges for the document or information specifically release[d].").
            Case 1:19-cv-02379-KBJ Document 1-23 Filed 08/07/19 Page 3 of 3




         Moreover, the subject of your testimony is critical to this Committee's ongoing
investigative, oversight, and legislative efforts. 5 Since the Committee's last letter, the President
on May 11, 2019, tweeted: "I was NOT going to fire Bob Mueller, and did not fire Bob Mueller.
. . . Actually, Don McGahn had a much better chance of being fired than Mueller. Never a big
fan!" The President's personal attorney, Rudolph Guiliani, likewise previously stated in an
interview that your accounting of events "can't be taken at face value" and "could be the product
of an inaccurate recollection or could be the product of something else."6 Your testimony
regarding these events-which the President and his counsel now unequivocally dispute-is thus
critical to the Committee's ongoing investigation. In addition, the Committee is committed to
providing you the opportunity to address the scurrilous allegations by the President and his
counsel that you were not truthful or accurate in your interviews with the Special Counsel.
        For all these reasons, the Committee looks forward to your testimony on May 21. To be
clear, even if the President-supported by an OLC Opinion-invokes executive privilege over
your testimony, and you decide to abide by that improper assertion, you are still required under
the law and the penalty of contempt to "appear before the Committee to provide testimony, and
invoke executive privilege where appropriate."7

                                              Sincerely,




                                              Jerrold Nadler
                                                Chairman
                                      House Committee on the Judiciary

cc:        Doug Collins
           Ranking Member
           House Committee on the Judiciary




5
 The Committee's need for this information is indisputably of the highest order, including fulfilling its.
constitutionally mandated legislative and oversight duties relating to election security, and investigating allegations
of Presidential obstruction of justice. See Resolution Recommending that the House of Representatives Find
William P. Barr, Attorney General, U.S. Department of Justice, In Contempt of Congress for Refusal to Comply
with a Subpoena Duly Issued by the Committee on the Judiciary, Committee on the Judiciary, House, 116th Cong. 1.
(2019).

6Michael S. Schmidt and Maggie Haberman, Giuliani Attacks McGahn 's Account to Mueller, N.Y. TIMES, Apr. 19,
2019.
7   See Mem. Op., Comm. on Judiciary v. Miers, No. 08-cv-0409-JDB (D.D.C. Jul. 31, 2008), at 106.



                                                           2
